Exhibit 10.8
MEXORO MINERALS LTD.
NONQUALIFIED STOCK OPTION AGREEMENT
This Nonqualified Stock Option Agreement, dated September 21, 2009 (the
“Agreement”), between Mexoro Minerals Ltd., a Colorado corporation (the
“Company”), with its principal office at C. General Retana #706, Col. San
Felipe, Chihuahua, Chihuahua, 31203, Mexico, and George Young (“Optionee”).
1. Grant of Option. The Company hereby grants to Optionee effective as of
September 21, 2009 (“Grant Date”), the right and option (“Option”) to purchase
from the Company, for a price equal to the exercise price determined as
described below (“Exercise Price”), up to 1,000,000 shares of the Company’s
common stock (“Shares”), as a nonqualified stock option (“Option”), which Option
shall be subject to the applicable terms and conditions set forth below and is
being granted pursuant to the Mexoro Minerals Ltd. 2009 Nonqualified Stock
Option Plan (“Plan”), which Plan is part of the Mexoro Minerals Ltd. Stock
Compensation Program (“Program”).
2. Terms and Conditions of Option. The Option evidenced by this Agreement is
subject to the following terms and conditions, as well as the terms and
conditions of Section 3 hereof.
a. Exercise Price. The Exercise Price is $0.36 per Share, which is the fair
market value per Share on the Grant Date as determined in accordance with the
Plan.
b. Term of Option. The term of the Option over which the Option may be exercised
shall commence on the Grant Date and, subject to the provisions of Section 3(b)
below, shall terminate ten years thereafter.
c. Exercisability of Option. As to the total number of Shares with respect to
which the Option is granted, the Option shall be exercisable on the vesting date
as follows: 250,000 shares will vest and become exercisable on the 6th month
anniversary of the Grant Date, an additional 250,000 shares will vest and become
exercisable on the 12th month anniversary of the Grant Date, an additional
250,000 shares will vest and become exercisable on the 18th month anniversary of
the Grant Date and the remaining 250,000 shares will vest and become exercisable
on the 24th month anniversary of the Grant Date.

 

 



--------------------------------------------------------------------------------



 



3. Additional Terms and Conditions.
a. Exercise of Option; Payments for Shares. An Option may be exercised from time
to time with respect to all or any portion of the number of Shares with respect
to which the Option has become exercisable, in whole or in part, by written
notice to the Company at the Company’s then principal office, to the attention
of the Administrative Committee for the Mexoro Minerals Ltd. Nonqualified Stock
Option Plan (the “Committee”), substantially in the form of Exhibit A attached
hereto. Notwithstanding anything in this Agreement to the contrary, no Option
may be exercised prior to the date on which the Plan is approved by the
Company’s shareholders. Any notice of exercise of the Option shall be
accompanied by payment of the full Exercise Price for the Shares being purchased
by certified or bank check payable to the order of Mexoro Minerals Ltd. or, as
may be allowed by the Committee, by delivery to the Company of a number of
Shares already owned by Optionee having a fair market value equal to such
Exercise Price. In addition, with the consent of the Committee, the Company may
cooperate with Optionee in arranging a “cashless exercise” of the Option through
a broker approved by the Committee. The Option shall not be exercised for any
fractional Shares and no fractional Shares shall be issued or delivered. The
date of actual receipt by the Company of the notice of exercise shall be treated
as the date of exercise of the Option for the Shares being purchased.
b. Termination of Option. If Optionee’s term with the board of directors with
the Company or any Subsidiary terminates, the Option shall continue to be
exercisable, to the extent it is exercisable on the date such employment
terminated, for three (3) months after such termination, but in no event after
the date the Option otherwise terminates. However, if Optionee’s employment
terminates because of Optionee’s death or disability, the Option shall continue
to be exercisable, to the extent it is exercisable on the date such employment
terminated, for twelve (12) months after such termination, but in no event after
the date the Option otherwise terminates.
c. Issuance of Shares; Registration; Withholding Taxes. As soon as practicable
after the exercise date of the Option, the Company shall cause to be issued and
delivered to Optionee, or for the Optionee’s account, a certificate or
certificates for the Option Shares purchased. The Company may postpone the
issuance or delivery of the Shares until (i) the completion of registration or
other qualification of such Shares or transaction under any state or federal
law, rule or regulation, or any listing on any securities exchange, as the
Company shall determine to be necessary or desirable; (ii) the receipt by the
Company of such written representations or other documentation as the Company
deems necessary to establish compliance with all applicable laws, rules and
regulations, including applicable federal and state securities laws and listing
requirements, if any; and (iii) the payment to the Company, upon its demand, of
any amount requested by the Company to satisfy any federal, state or other
governmental withholding tax requirements related to the exercise of the Option.
Optionee shall comply with any and all legal requirements relating to Optionee’s
resale or other disposition of any Shares acquired under this Agreement. The
certificates representing the Shares acquired pursuant to the Option may bear
such legend as described in Section 6 and as counsel to the Company otherwise
deems appropriate to assure compliance with applicable law.

 

 



--------------------------------------------------------------------------------



 



d. Nontransferability of Options. The Option and this Agreement shall not be
assignable or transferable by Optionee other than by will or by the laws of
descent and distribution. During Optionee’s lifetime, the Option and all rights
of Optionee under this Agreement may be exercised only by Optionee (or by his
guardian or legal representative). If the Option is exercised after Optionee’s
death, the Committee may require evidence reasonably satisfactory to it of the
appointment and qualification of Optionee’s personal representatives and their
authority and of the right of any heir or distributee to exercise the Option.
e. Option is Nonqualified Stock Option. The Option granted hereunder is intended
to constitute a nonqualified stock option which is not an “incentive stock
option”, as that term is defined in Section 422 of the Internal Revenue Code of
1986, as amended.
4. Changes in Capitalization; Reorganization.
a. Adjustments. The number of shares of Common Stock which may be subject to
options under the Plan, the number of Shares subject to the Option, and the
Exercise Price shall be adjusted proportionately for any increase or decrease in
the number of issued shares of Common Stock by reason of stock dividends,
split-ups, recapitalizations or other capital adjustments. Notwithstanding the
foregoing, (i) no adjustment shall be made, unless the Committee determines
otherwise, if the aggregate effect of all such increases and decreases occurring
in any fiscal year is to increase or decrease the number of issued shares by
less than five percent (5%); (ii) any right to purchase fractional shares
resulting from any such adjustment shall be eliminated; and (iii) the terms of
this Section 4(a) are subject to the terms of Section 3(b) below.
b. Corporate Transactions. Pursuant to Article 13 of the Program, in the event
of (i) a dissolution or liquidation of the Company, (ii) merger or consolidation
or reorganization of the Company in which the Company is not the surviving
corporation, (iii) merger or consolidation or reorganization in which the
Company is the surviving corporation but after which the shareholders cease to
own their shares in the Company, (iv) the sale of substantially all of the
assets of the Company, or (v) the acquisition, sale, or transfer of more than
fifty percent (50%) of the outstanding shares of the Company (herein referring
to (i) through (v) as “Corporate Transaction”), or (iv) the Board of Directors
of the Company proposes that the Company enter into a Corporate Transaction,
then the Committee may in its discretion take any or all of the following
actions: (i) by written notice to Optionee, provide that the Option shall be
terminated unless exercised within thirty (30) days (or such longer period as
the Committee shall determine its discretion) after the date of such notice; and
(ii) accelerate the dates upon which any or all outstanding Options granted to
Optionee shall be exercisable.
Whenever deemed appropriate by the Committee, any action referred to in this
Section 4(b) may be made conditional upon the consummation of the applicable
Corporate Transaction.

 

 



--------------------------------------------------------------------------------



 



c. Committee Determination. Any adjustments or other action pursuant to this
Section 4 shall be made by the Committee, and the Committee’s determination as
to what adjustments shall be made or actions taken, and the extent thereof,
shall be final and binding.
5. No Rights as Shareholder. Optionee shall acquire none of the rights of a
shareholder of the Company with respect to the Shares until a certificate for
the shares are issued to Optionee upon the exercise of the Option. Except as
otherwise provided in Section 4 above, no adjustments shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such certificate is issued.
6. Legends. All certificates evidencing Shares purchased under this Agreement in
an unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.
If, in the opinion of the Company and it counsel, any legend placed on a stock
certificate representing Shares sold under this Agreement is no longer required,
the holder of such certificate shall be entitled to exchange such certificate
for a certificate representing the same number of Shares but without such
legend.
7. Optionee Bound by Plan. Optionee hereby acknowledges receipt of a copy of the
Plan and acknowledges that Optionee shall be bound by its terms, regardless of
whether such terms have been set forth in the Agreement. Notwithstanding the
foregoing, if there is an inconsistency between the terms of the Plan and the
terms of this Agreement, Optionee shall be bound by the terms of the Plan.

 

 



--------------------------------------------------------------------------------



 



8. Notices. Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Optionee at
Optionee’s address listed above or such other address of which Optionee shall
have advised the Company by similar notice, or to the Company at its then
principal office, to the attention of the Committee.
9. Miscellaneous. This Agreement and the Plan set forth the parties’ final and
entire agreement with respect to the subject matter hereof, may not be changed
or terminated orally and shall be governed by and shall be construed in
accordance with the laws of the State of Colorado applicable to contracts made
and to be performed in Colorado. This Agreement shall bind and benefit Optionee,
the heirs, distributees and personal representative of Optionee, and the Company
and its successors and assigns.
IN WITNESS WHEREOF, the parties have duly executed this Nonqualified Stock
Option Agreement on the date first above written.

              MEXORO MINERALS LTD.   OPTIONEE    
 
           
By:
           
 
           
 
  Title: President   George Young    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
                                        , 2009
Mexoro Minerals Ltd.
C. General Retana #706
Col. San Felipe
Chihuahua, Chihuahua
31203, Mexico
Dear Sir/Madam:
Pursuant to the provisions of the Mexoro Minerals Ltd. Nonqualified Stock Option
Agreement, dated September 21, 2009 (the “Option Agreement”), whereby you have
granted me the Option to purchase up to 1,000,000 shares of common stock of
Mexoro Minerals Ltd. (the “Company”), I hereby notify you that I elect to
exercise my option to purchase                      of the shares covered by the
Option at $0.36, the price determined in accordance with the Option Agreement.
In full payment of such price for the shares being purchased hereby, I am
delivering to you                                                             
                                         
                                                                             
                                                        
                        .
The undersigned hereby agrees to provide the Company, prior to the receipt of
the shares being purchased hereby, with such representations or certifications
or payments that the Company may require pursuant to the terms of the Plan and
the Option Agreement.
Sincerely,

         
 
              George Young    
 
       
Address:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

(For notices, reports, dividend checks and communications to shareholders.)

 

 